Citation Nr: 0001652	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to September 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision of the 
RO.  

The Board remanded this case for additional development of 
the record in May 1996, May 1998 and September 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to be precluded from performing 
substantially gainful employment on account of his service-
connected disabilities alone.  



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met. 38 U.S.C.A. §§ 1155, 5107(b), 7104  (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.16 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran submitted a claim for TDIU in February 1993.  On 
the application, he reported that he had a college degree, a 
MBA, and a teaching certificate.  He also indicated that he 
had last worked full time in February 1998 as an auditor with 
the Packers and Stockyards Administration.  In response to a 
Request for Employment Information in Connection with a Claim 
for Disability Benefits, this employer reported that the 
veteran had retired on disability from his job in January 
1988.  

In March 1994, the veteran provided testimony at a hearing at 
the RO.  According to the veteran, debilitating 
symptomatology associated with his service-connected nervous 
condition and foot disorders contributed to his decision to 
retire from his position with the Packers and Stockyards 
Administration.  He later clarified, however, that he was, in 
fact, retired on disability from this position due to back 
and neck problems that he had incurred in an automobile 
accident.  He further testified that, after leaving this 
position, he obtained his teaching certificate, but as yet 
had been unable to secure a position as a teacher due to the 
problems with his nerves and feet.  

The veteran most recently underwent a VA examination for 
mental disorders in January 1999.  At that time, the veteran 
was diagnosed as suffering from anxiety disorder, not 
otherwise specified, panic disorder, and alcohol abuse with 
an assigned GAF score of 65.  The physician further noted 
that there was no compelling evidence at the present time 
that the veteran's service-connected anxiety disorder would 
prevent him from working.  

VA examination of the veteran's other service-connected 
disabilities, specifically his hypertension and foot 
disorders, was also undertaken in January 1999.  As a result 
the following diagnoses were rendered:  status post bilateral 
bunionectomy, fifth metatarsals, with tenderness and 
unsightly scars; and, hypertension, fair control.  With 
regard to his hypertension, the examining physician opined 
that the veteran certainly should be able to be employed as 
far as such disability was concerned.  The physician 
explained that the veteran was suffering no complications 
from his hypertension which was under fair control; his EKG 
was normal, and his heart and lungs were normal upon 
examination.  As for his bilateral foot disorder, the 
examining physician noted that the veteran had experienced 
complete healing of his bunionectomies and should be able to 
return to work.  


II.  Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service-connected 
disabilities and, as such, the assignment of a total rating 
in accordance with the provisions of 38 C.F.R. § 4.16 (1998) 
is in order.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  When an appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria included a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and non-
service-connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
compensation rating based upon individual unemployability.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet.App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran is service connected for the following 
disabilities:  atypical anxiety disorder with history of 
tachycardia, rated as 30 percent disabling; hypertension, 
evaluated as 10 percent disabling; postoperative Taylor's 
bunionectomy, left foot, with fracture of the fifth 
metatarsal, rated as noncompensably disabling; and, 
postoperative Taylor's bunionectomy, right foot, evaluated as 
noncompensably disabling.  His combined evaluation is 40 
percent.  

Thus, the veteran does not satisfy the percentage rating 
standards for individual unemployability benefits, although 
consideration to such benefits on an extraschedular basis may 
be given.  The issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Based on a review of the evidence as a whole, the Board finds 
that entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is not warranted.  The Board notes that there is 
no probative evidence in the record to suggest that the 
veteran is incapable of performing work due solely to the 
established service-connected disabilities.  In fact, the 
most recent examinations conducted for VA purposes resulted 
in the opinion that the veteran was indeed able to engage in 
substantially gainful employment, despite his service-
connected disabilities.  

As a result, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  



ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

